Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MICHAEL PHELPS on 9/16/2021.
The application has been amended as follows:
Cancel claim 19.
Amend claim 1 line 10-12 to add a comma after the word “system”:
at least one hydraulic component of the hydraulic system, the at least one hydraulic component comprising a valve and an actuator operatively connected to the valve
Amend claim 20 line 3-4 as follows:
 the valve has an outlet port extending in a direction away from the main surface
Amend claim 21 line 1-2 as follows:
wherein the at least one hydraulic component comprises another valve mounted to the main surface
Amend claim 22 line 2-3 as follows:
the main surface has at least one rail extending along the main surface
Amend claim 25 line 4 to make the verb “are” singular:
assembly [[are]] is mounted to the at least one rail

Allowable Subject Matter
Claims 1-8, 10-11, 13-17 and 20-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or suggest the subject matter of claim 1, the independent claim. The most relevant references are LI and ALEXANDER. Each of the two references teaches a washing machine having a main control unit and an independent module, the module comprising at least one hydraulic component, sensor(s), a local control unit, and a frame. But LI, ALEXANDER, and the prior art do not anticipate or suggest fairly the specific combination of structures as recited in the claim, such as: the frame’s main surface has at least one window passing through the main surface to an opposite side of the frame; and at least one electrical connection passes through the window from the at least one hydraulic component to the electronic board.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714